Case 18-15461-mdc        Doc 66-3 Filed 03/28/19 Entered 03/28/19 12:24:24                  Desc
                               Service List Page 1 of 1


                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                        :
          Curtis Hurst                         :      Chapter 13
                                               :
                                               :
          Debtor                               :      Case No.: 18-15461MDC




                               CERTIFICATE OF SERVICE

         I Brad J. Sadek, Esq. certify that on the date indicated below served a true and
 correct copy of the Debtor’s Expedited Motion to Reconsider Dismissal and Reinstate
 Bankruptcy Case and Notice of Motion by Regular US Mail on all creditors, and the
 following parties by electronic means or regular US mail:


                                  William C. Miller, Esq.
                                    Chapter 13 Trustee
                                   (electronic service)


                                  United States Trustee
                                 Office of the U.S. Trustee
                                    833 Chestnut Street
                                         Suite 500
                                  Philadelphia, PA 19107




                                                      Brad J. Sadek, Esq.
                                                      Attorney for Debtor
                                                      Sadek and Cooper
                                                      1315 Walnut Street, #502
                                                      Philadelphia, PA 19107
                                                      215-545-0008
